DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: Paragraph 0059 is blank. The paragraph should be removed and subsequent paragraphs renumbered.
Appropriate correction is required.
Claim Objections
Claim 1 objected to because of the following informalities:  In claim 1, “a conveyor belt for selectively advancing food product through the cooking chamber” should read “a conveyor belt for selectively advancing a food product through the cooking chamber.” Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scharsch (US 2319561 A) in view of Kipnis (US 2917008 A). 
Regarding claim 1, Scharsch teaches (Page 1, right col. lines 23-33; Page 2, right col. lines 46-47; Fig. 2 #8) an open topped tank or reservoir (cooking chamber) for holding hot grease or cooking oil (cooking medium) with heating units disposed in the bottom of the tank. Scharsch further teaches (Page 
Scharsch is silent on the first and second chains being coupled together by a plurality of elongate members extending there-between. Scharsch is further silent on each of the plurality of paddles including a screen.
Kipnis teaches (Col. 10, lines 50-54; Fig. 16 # 418) a deep-frying machine with plates (elongate members) between chains. 
It would have been obvious to one of ordinary skill in the art to incorporate the claimed elongate members into the invention of Scharsch, in view of Kipnis, since both are directed to continuous frying devices, since Scharsch already included a conveyor with chains (Figure 1, #33), since continuous frying systems commonly included chains connected by elongate members (Figure 16, #418) as shown by Kipnis, since elongate members would further ensure alignment of the chains of Scharsch and prevented possible jamming of the conveyor and/or bending of the paddles, and since elongate members connecting the chains of Scharsch would have enabled the removal, replacement, and/or repair of the paddles while still maintaining the chains in alignment.
Kipnis further teaches (Col. 9, lines 24-30Fig. 14 #386) a conveyor with pushers (paddles) constituting perforated metal plates (screens). 

Regarding claim 2, Scharsch teaches (Page 2, left col. Lines 52-60; Fig. 2 #34, #36) one conveyor assembly includes a pair of endless drive chains engaged about transversely spaced drive sprockets on a shaft that drives the conveyor assembly. 
Regarding claim 3, Scharsch teaches (Page 2, left col. Lines 3-15; Fig. 2 #17) a removable pan bottom (track) which is shown by pan bottom (17) positioned between the conveyor belt and the heating elements (10) in Figure 2.
Regarding claim 7, Scharsch teaches (Page 3, lines 27-37; Fig. 2, 3) a food cooking unit with a conveyor mechanism that can be swung (pivoted) upward, from the reservoir (8). 
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scharsch (US 2319561 A) in view Kipnis (US 2917008 A) and further in view of Boggs (US 3900580 A).
Scharsch as modified above is silent on the fryer further comprising a crumb trap for capturing crumbs, wherein the cooking chamber includes an aperture for allowing the crumbs to pass into the crumb trap.
Boggs teaches (Col. 8, lines 41-51; Fig. 12 #208) a method of removing crumbs from cooking oil with an apparatus that has a crumb receptacle (crumb trap) and a rectangular chute that extends 
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Scharsch to incorporate the teaching of Boggs since both are directed to frying devices, since Scharsch already included a discharge chute (Figure 2, #14), since frying systems commonly included crumb traps (Figure 12 #208) as shown by Boggs, and since the crumb trap of Boggs prevents crumbs from remaining suspended in cooking oil and carbonizing, which shortens the useful life of the cooking oil (Boggs, Col. 1, lines 24-32). 
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scharsch (US 2319561 A) in view of Kipnis (US 2917008 A) and further in view of Smethursts (GB 694947). 
Scharsch as modified above is silent on the fryer further comprising at least one scraper coupled to at least one of the plurality of paddles. 
Smethursts teaches (Page 2, lines 50-58; Fig. 1 #30) a cooking apparatus with forwarding member (paddle) with a flexible portion (scraper) secured to the rigid portion of the paddle, wherein the flexible portion drags along the bottom of a trough.  
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Scharsch to incorporate the teaching of Smethursts since both are directed to continuous frying devices, since Scharsch already included a conveyor with paddles (Figure 1, #43), since frying systems commonly included scrapers (Figure 1 #30) as shown by Smethursts, and since the flexible portion keeps the trough burnished and free of carbonized matter (Smethursts, Page 2, lines 55-58).
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scharsch (US 2319561 A) in view of Kipnis (US 2917008 A) and further in view of Foster (US 20100206179 A1).
Scharsch as modified above is silent on the fryer further comprising a crumb gutter extending along an inner periphery of the cooking chamber.
Foster teaches (Paragraph 0081, 0097) a cooking device for frying foods with a gutter disposed along the internal sides of the cooking device configured to catch food particles (crumbs). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Scharsch to incorporate the teaching of Foster since both are directed to frying devices, since Scharsch already included a cooking chamber (Figures 1 #8), since gutters are commonly used to catch food particles (Paragraph 0097) as shown by Foster, and since the gutter may reduce debris deposited in the cooking liquid by catching the debris (Foster, Paragraph 0097). 
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scharsch (US 2319561 A) in view of Kipnis (US 2917008 A), and further in view of Akazawa (JP 2010094295 A).
Scharsch teaches (Page 2, left col. Lines 52-60; Fig. 2 Fig. 2 #34, #36) one conveyor assembly includes a pair of endless drive chains engaged about transversely spaced drive sprockets on a shaft that drives the conveyor assembly. Scharsch further teaches (Page 2, right col. lines 67-73) a motor drives the conveyor mechanism. Figure 2 shows the motor is connected to gear 36 which pulls the drive chain. 
Scharsch is silent on the motor operatively engaging the at least one driven gear when the conveyor frame is in the down position, and the motor operatively disengaging the at least one driven gear when the conveyor frame is pivoted from the down position toward the up position.
Akazawa teaches (Paragraph 42, 48-50; Fig. 3, 7A, 7B #30) a supply side sprocket (driven gear) of a chain conveyor transfer mechanism that engages with a motor when the transfer mechanism is in an upper position. The motor is disengaged from the supply side sprocket when the transfer mechanism is placed in a lower position. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Scharsch to incorporate the teaching of Akazawa since both are directed to frying apparatuses with conveyors capable of being pivoted up or down, since it is common to stop a conveyor when it is pivoted (Figure 7A and 7B) as shown by Akazawa, and since it would function as a safety mechanism to stop the conveyor when it is pivoted in order to perform cleaning or maintenance. 

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scharsch (US 2319561 A) in view of Kipnis (US 2917008 A), and further in view of Akazawa (JP 2010094295 A) and Frost (US 2984336 A).
Scharsch as modified above is silent on the fryer further comprising a driven shaft sprocket gear operatively coupled to the at least one driven gear; a drive shaft pinion gear operatively coupled to the motor and configured to engage the driven shaft sprocket gear when the conveyor frame is in the down position; and a brake for preventing rotation of the drive shaft pinion gear when the conveyor frame is in the up position.
Akazawa teaches (Paragraph 42, 48-50 Fig. 7A, 78; Fig. 3) a driven gear 36 (driven shaft sprocket gear) attached to a supply side sprocket 30 (driven gear) and a drive gear 35 (drive shaft pinion gear) connected to a motor (as shown in Fig. 7A) wherein the driven gear 36 (driven shaft sprocket gear) meshes with the drive gear 35 (drive shaft pinion gear) when the transfer mechanism in in the upper position. Furthermore, driven gear 36 and drive gear 35 are not explicitly stated to be sprocket and pinion gears respectively. However, changes in size or shape of the gears would have been obvious to one of ordinary skill in the art absent persuasive evidence that the particular configuration of the claimed gears was significant (See MPEP 2144.04 IV). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Scharsch to incorporate the teaching of Akazawa since both are directed to frying apparatuses with conveyors capable of being pivoted up or down, since it is common to disengage driving gears when a conveyor is pivoted  (Figure 7A and 7B) as shown by Akazawa, and since it would function as a safety mechanism to stop the conveyor when it is pivoted in order to perform cleaning or maintenance.	
Frost teaches (Col. 3, lines 55-59) a conveyor drive mechanism with a gear assembly control unit and a brake. Frost further teaches (Col. 4, lines 31-35; Col. 2, lines 46-48) the brake stops sun gear 52 which constitutes the control gear of the apparatus. This gear is not explicitly stated to be a pinion gear. However, changes in the size or shape of a gear would have been obvious to one of ordinary skill in the art absent persuasive evidence that the particular configuration of the claimed gear was significant (See MPEP 2144.04 IV). One of ordinary skill in the art would recognizes that the brake of Frost which stops a gear could be used to prevent rotation of the drive shaft pinion gear when the conveyor frame is in the up position.
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Scharsh to incorporate the teaching of Frost since both are directed to apparatuses with driven conveyors, since continuous conveying systems commonly included gear brakes (Figure 6 #105) as shown by Frost, since it would be necessary to stop the conveyor for cleaning and maintenance, and since the conveyor drive mechanism of Frost provides a means of smoothly starting and stopping a conveyor (Frost, Col. 5, lines 56-60). 
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scharsch (US 2319561 A) in view of Kipnis (US 2917008 A), and further in view of Wheeler (US 5655647 A). 
	Scharsch is silent on the fryer further comprising a gas shock positioned between the conveyor belt and the cooking chamber for assisting pivoting of the conveyor frame.
	Wheeler teaches (Col. 1, lines 11-17; Col. 3, lines 7-17; Fig. 2 #44) a pass-through conveyor gate that may be secured to a floor or other structure with a gas spring (gas shock) connected at its ends to the conveyor and the base. The gas spring acts as a support mechanism for holding the outer end of the conveyor in an elevated position. One of ordinary skill in the art would recognize that the gas spring is position beneath the conveyor, so that, when combined with the teaching of Scharsch, it would be positioned between the conveyor and the cooking chamber.
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Scharsch to incorporate the teaching of Wheeler since both are directed to conveyor devices, since Scharsch already included a pivoting mechanism for a conveyor (Figures 2 and 3), since gas springs are commonly used to raise conveyors (Figure 2, #44) as shown by Wheeler, and since the gas spring is operative to hold the outer end of the conveyor in the elevated position without requiring latches or other locking mechanisms. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Dover (US 4694742 A) teaches a deep fat food fryer with a reservoir to contain oil and a multiple section conveyor to move food along an arcuate path.
Moller (GB 2098464 A) teaches a donut fryer with pusher bars. 
Stickle (US 3785273 A) teaches a machine for frying taco shells.
Mottur et al (US 5085137 A) teaches an apparatus for frying potato chips.
Sprinkle (US 8464635 B1) teaches a frying system with an endless conveyor. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN P TAYLOR whose telephone number is (571)272-2652.  The examiner can normally be reached on M-F 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571) 270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AUSTIN PARKER TAYLOR/Examiner, Art Unit 1792                                                                                                                                                                                                        								/DREW E BECKER/                                                                                                                    Primary Examiner, Art Unit 1792